               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                   Desc Main
                                                                      Document     Page 1 of 54




 Fill in this information to identify the case:

 Debtor name         Rivard Companies, Inc

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         18-43603
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 10, 2018                       X /s/ Michael Rivard
                                                                       Signature of individual signing on behalf of debtor

                                                                       Michael Rivard
                                                                       Printed name

                                                                       Chief Executive Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                    Case 18-43603                     Doc 35         Filed 12/10/18 Entered 12/10/18 13:51:42                                       Desc Main
                                                                      Document     Page 2 of 54

 Fill in this information to identify the case:
 Debtor name Rivard Companies, Inc
 United States Bankruptcy Court for the: DISTRICT OF MINNESOTA                                                                                        Check if this is an

 Case number (if known):                18-43603                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Accu Fastener                                                                                                                                                            $79,992.05
 830 Highway 23
 East
 Cold Spring, MN
 56320
 All Integrated                                                                                                                                                         $104,484.41
 Solutions
 SDS12-1957
 PO Box 86
 Minneapolis, MN
 55486
 Canarm                                                                                                                                                                   $99,740.40
 2157 Perkendale
 Avenue
 PO Box 367
 Brockville ON K6V
 5V6
 Fleetwoods                                                                                                                                                               $35,113.34
 16430 highway 65
 NE
 Ham Lake, MN
 55304
 Fleetwoods - FS                                                                                                                                                        $162,140.29
 16430 highway 65
 NE
 Ham Lake, MN
 55304
 Forest Specialities,                                                                                                                                                     $34,504.88
 Inc.
 PO Box 527
 Humboldt, IA 50548
 Fox Capital Group                                                                      Unliquidated                                                                      $35,039.95
 17640 Bentley Drive                                                                    Disputed
 Morgan Hill, CA
 95037




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 18-43603                     Doc 35         Filed 12/10/18 Entered 12/10/18 13:51:42                                       Desc Main
                                                                      Document     Page 3 of 54

 Debtor    Rivard Companies, Inc                                                                              Case number (if known)         18-43603
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Leroy Lind-Linds                                                                                                                                                       $597,996.97
 Electronics
 14850 Deveau Place
 Minnetonka, MN
 55345
 LG Funding, LLC                                                                        Unliquidated                                                                    $154,307.40
 Attn: Rivi Andruiser                                                                   Disputed
 1218 Union Street,
 Suite 2
 Brooklyn, NY 11225
 Northern Land, LLC                                                                                                                                                       $75,000.00
 Steve Sadowski
 PO Box 637
 Hugo, MN 55038
 Precision Cedar                                                                                                                                                          $74,652.77
 Products Corp
 #601-17665 66A Ave
 Surrey BC V3S 2A7
 Precision                                                                                                                                                              $104,400.00
 Landscape & Tree
 Inc
 50 S Owasso Blvd
 East
 Little Canada, MN
 55117
 Queen Funding, LLC                                                                     Unliquidated                                                                      $35,268.34
 101 Chase Avenue,                                                                      Disputed
 Suite 208
 Lakewood, NJ 08701
 S&A Land Clearing                                                                                                                                                        $53,200.00
 PO Box 637
 Hugo, MN 55038
 Samson Horus                                                                           Unliquidated                                                                      $61,625.00
 90 John Street                                                                         Disputed
 New York, NY 10038
 SBA                                                                                                                                                                    $553,097.03
 c/o Twn cities-Metro
 CDC
 3495 Vadnais Center
 Drive
 Vadnais Heights,
 MN 55110
 Shamrock                                                        1 - Baler (1/4 Yard,                               $402,060.18                 $15,000.00              $387,060.18
 Development, Inc.                                               9FT Stroke) -
 3200 Maint Street                                               $5,000
 NW                                                              1 - Baler (1/6 Yard,
 Suite 300                                                       5FT Stroke) -
 Coon Rapids, MN                                                 $5,000
 55448                                                           1 - Baler (1/6 Yard,
                                                                 6FT Stroke) -
                                                                 $5,000



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 18-43603                     Doc 35         Filed 12/10/18 Entered 12/10/18 13:51:42                                       Desc Main
                                                                      Document     Page 4 of 54

 Debtor    Rivard Companies, Inc                                                                              Case number (if known)         18-43603
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Village Bank                                                    All of Debtor's                                 $1,404,076.73                         $0.00          $1,404,076.73
 18770 Hwy 65 NE                                                 Assets
 East Bethel, MN
 55011
 Village Bank                                                                                                                                                           $550,105.29
 18772 Hwy 65 NE
 East Bethel, MN
 55011
 Village Bank                                                                                                                                                           $298,256.35
 18773 Hwy 65 NE
 East Bethel, MN
 55011




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 18-43603                             Doc 35                Filed 12/10/18 Entered 12/10/18 13:51:42                                                          Desc Main
                                                                                  Document     Page 5 of 54
 Fill in this information to identify the case:

 Debtor name            Rivard Companies, Inc

 United States Bankruptcy Court for the:                       DISTRICT OF MINNESOTA

 Case number (if known)               18-43603
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        2,608,468.30

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,608,468.30


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,493,726.10


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            57,237.32

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        3,479,822.40


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           6,030,785.82




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                    Desc Main
                                                                      Document     Page 6 of 54
 Fill in this information to identify the case:

 Debtor name         Rivard Companies, Inc

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         18-43603
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Village Bank
                    18770 Highway 65 NE
                    East Bethel MN 55011
                    Balance as of 11-16-18                                   Business Checking
           3.1.     Negative Balance (43,000.00)                             Account                        1182                                             $0.00


                    Falcon National Bank
                    1441 Bunker Lake Blvd NE
                    Ham Lake MN 55304                                        Business Checking
           3.2.     Balance as of 11-16-18                                   Account                        3945                                     $7,207.16



 4.        Other cash equivalents (Identify all)
                    Petty Cash
           4.1.     As of 11-16-18                                                                                                                     $200.00




 5.        Total of Part 1.                                                                                                                      $7,407.16
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                       Desc Main
                                                                      Document     Page 7 of 54
 Debtor           Rivard Companies, Inc                                                            Case number (If known) 18-43603
                  Name

           Description, including name of holder of deposit


           7.1.     Undeposited Funds                                                                                                                   $0.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Employee cash advances/loans                                                                                                        $0.00




           8.2.     Prepaid Interest                                                                                                                    $0.00




 9.        Total of Part 2.                                                                                                                        $0.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            208,121.01    -                                   0.00 = ....                  $208,121.01
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                $208,121.01
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of         Valuation method used     Current value of
                                                      physical inventory          debtor's interest         for current value         debtor's interest
                                                                                  (Where available)

 19.       Raw materials
           Gronomics - Raw
           Material
           Raw Cedar Inventory                        11-5-2018                                  $0.00      N/A                                 $54,430.59



 20.       Work in progress

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                    Desc Main
                                                                      Document     Page 8 of 54
 Debtor         Rivard Companies, Inc                                                             Case number (If known) 18-43603
                Name



 21.       Finished goods, including goods held for resale
           Gronomics - Finished
           Products
           Finished Goods and
           Finished Parts                             11-5-2018                                 $0.00    N/A                                  $97,218.09


           Gronomics - Finished
           Products
           Finished Goods Boxed
           and Finished Parts                         11-5-2018                                 $0.00    N/A                                  $79,857.84



 22.       Other inventory or supplies
           Gronomics Woodshop
           Product Inventory                          11-5-2018                                 $0.00    N/A                                  $47,634.60


           Gronomics Box
           Inventory
           Box Inventory                              11-5-2018                                 $0.00    N/A                                 $146,187.15




 23.       Total of Part 5.                                                                                                              $425,328.27
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                        Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                    Net book value of      Valuation method used      Current value of
                                                                                  debtor's interest      for current value          debtor's interest
                                                                                  (Where available)

 39.       Office furniture
           Miscellaneous Office Furniture & Fixtures                                            $0.00    N/A                                    $1,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                Desc Main
                                                                      Document     Page 9 of 54
 Debtor         Rivard Companies, Inc                                                         Case number (If known) 18-43603
                Name

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers & Electronics                                                          $0.00    N/A                                    $5,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $6,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     1 - 2008 ISUZU, NRR, Dump Truck, VIN:
                     JALE5W16587300969
                     1 - 1997 Kenworth, T800B Dump Truck,
                     VIN: 1NKDX95X9VJ753016                                            Unknown       N/A                                    Unknown


           47.2.     1 - 2008 Felling Trailer Serial No.:
                     5FTDE263981030982                                                 Unknown       N/A                                    Unknown


           47.3.     1 - 2003 Kenworth Construction T800
                     Serial No.: 1XKDDR9X03J387095                                     Unknown       N/A                                    Unknown


           47.4.     1 - 2003 Kenworth Construction T800,
                     Serial No.: 1XKDDR9X43J387097                                     Unknown       N/A                                    Unknown


           47.5.     1 - 1997 Kenworth Construction T800,
                     Serial No.: 1NKDXTTX7VR741495                                     Unknown       N/A                                    Unknown


           47.6.     1 - 1998 Kenworth Construction T800,
                     Serial No.: 1NKDX9TX8WR76970                                      Unknown       N/A                                    Unknown


           47.7.     1 - 2005 Titan Trailer, Serial No.:
                     2K9WF1Z255H035355                                                 Unknown       N/A                                    Unknown

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42            Desc Main
                                                                      Document     Page 10 of 54
 Debtor         Rivard Companies, Inc                                                        Case number (If known) 18-43603
                Name



           47.8.     1 - 1997 Ford F350, Serial No.:
                     1FDJX35G7VEC48811                                                 Unknown       N/A                             Unknown


           47.9.     1 - 2001 United Trailer, Serial NO.:
                     48B500L221054325                                                  Unknown       N/A                             Unknown


           47.10 1 - 1975 Clark Trailer #59, Serial No.:
           .     742468                                                                Unknown       N/A                             Unknown


           47.11 1 - 2007 GMC Savana Cutaway G350,
           .     Serial No.: 1 GDHG31U171902660                                        Unknown       N/A                             Unknown


           47.12 1 - 2004 International 4000 4300, Serial
           .     No.: 1HTMNAAM54H680157                                                Unknown       N/A                             Unknown


           47.13 1 - 2009 Peterbilt Unit #109, Serial NO.:
           .     2NPHM6X29M777637                                                      Unknown       N/A                             Unknown


           47.14 1 - 2009 Peterbilt 330, Serial No.:
           .     2NPNHM6X09M777636                                                     Unknown       N/A                             Unknown


           47.15 1 - 2009 Ford F150 Super Crew, Serial
           .     No.: 1FTPW14V89FA89965                                                Unknown       N/A                             Unknown


           47.16 1 - 2015 Griffin Trailer, Serial No.:
           .     56WBH1029FE004996                                                     Unknown       N/A                             Unknown


           47.17 1 - 1997 International 4000 4700, Serial
           .     No.: 1HTSCAAM8VH480307                                                Unknown       N/A                             Unknown



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           1 - CAT 926 M Wheel Loader S/N: LTE00304
           Added: Fusion Quick Coupler, GP Bucket, LM
           Bucket                                                                      Unknown       N/A                         $206,587.00


           1 - Robotec 80 Elite                                                        Unknown       N/A                          $10,000.00


           1 - CAT 906H                                                                Unknown       N/A                          $65,000.00


           1 - Baler (1/4 Yard, 9FT Stroke) - $5,000
           1 - Baler (1/6 Yard, 5FT Stroke) - $5,000
           1 - Baler (1/6 Yard, 6FT Stroke) - $5,000                                   Unknown       N/A                          $15,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                 Desc Main
                                                                      Document     Page 11 of 54
 Debtor         Rivard Companies, Inc                                                         Case number (If known) 18-43603
                Name



           1 - Baler (1/6 Yard, 5FT Stroke)                                            Unknown        N/A                                    $5,000.00


           1 - Baler (1/6 Yard, 6 Ft Stroke)                                           Unknown        N/A                                    $5,000.00


           1 - Morbark 4600XL                                                          Unknown                                            $299,000.00


           Gronomics Vehciles, Trailers & Equipment -
           List A
           SEE ATTACHED EXHIBIT A                                                      Unknown        N/A                                 $343,200.00


           Gronomics Vehicles, Trailers & Equipment -
           List B
           SEE ATTACHED EXHIBIT B                                                      Unknown        N/A                                  $36,102.00




 51.       Total of Part 8.                                                                                                           $984,889.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used     Current value of
           property                                       extent of           debtor's interest       for current value         debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. The Debtor leases its
                     property (office
                     building) located at:
                     19801 Highway 65 NE
                     East Bethel MN 55011
                     Anoka County                         Lease                             $0.00                                            Unknown




 56.       Total of Part 9.                                                                                                                     $0.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                Desc Main
                                                                      Document     Page 12 of 54
 Debtor         Rivard Companies, Inc                                                         Case number (If known) 18-43603
                Name


               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            The Owner of the Debtor, Mike Rivard, holds
            Patents on certain AHoles and Gronomics
            products which in turn are used by the Debtor.                             Unknown       N/A                                    Unknown



 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42            Desc Main
                                                                      Document     Page 13 of 54
 Debtor         Rivard Companies, Inc                                                        Case number (If known) 18-43603
                Name

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Due from Shareholders and Subject to Offsets                                                                          $976,722.86




 78.       Total of Part 11.                                                                                                   $976,722.86
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                 Case 18-43603                      Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                        Desc Main
                                                                         Document     Page 14 of 54
 Debtor          Rivard Companies, Inc                                                                               Case number (If known) 18-43603
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $7,407.16

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $208,121.01

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $425,328.27

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $6,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $984,889.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $976,722.86

 91. Total. Add lines 80 through 90 for each column                                                         $2,608,468.30            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,608,468.30




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                  Gronomcis Inventory ‐ Vehicles, Trailers & Equipment ‐ LIST A                                          EXHIBIT A TO SCHEDULE A/B
  Year          Brand/Make         Case     18-43603
                                        Model               Doc
                                                         Serial # 35    Filed  12/10/18
                                                                      Purchase Price         Entered
                                                                                         Est. Value    12/10/18   13:51:42
                                                                                                                     Machine Desc Main                   Notes:
  2015 Toyota (woodshop)               7FBEU20            10755          Document         Page
                                                                                       $ 15,000.0015  of 54      Electric Forklift
          Sicotte                     Airbor 700          1237                         $ 10,000.00               Multi Head Drill
  2015 Oliver                            FS‐60            13320                        $     6,000.00                  Dowel
  2016 Cantek                         CANJDT65          1602289                        $     5,000.00           Dovetail Machine
          M & K, Mfg.                                                                  $     1,500.00         Newmatic Glue Rack
          M & K, Mfg.                                                                  $     1,500.00         Newmatic Glue Rack
  2015 Powermatic                      PWBS‐14        140219886                        $     1,000.00                Band Saw
          Delta                        UNISAW                                          $     1,500.00               Table Saw
          Jessem                                     201312‐0829                       $     1,000.00              Router Table
          Powermatic                       27        1030270146                        $     1,500.00                 Schafer
  2015 Powermatic                     PM2800B          15122970                        $     1,400.00                Drill Press
          Air‐Vac System                 M30              3975                         $     1,200.00         Air Filtration System
          JLT                            128B                                          $     1,000.00             Plate Spreader
          JLT                            138B                                          $     1,000.00             Plate Spreader
          Bosch                                                                        $       600.00               Miter Saw
          Bosch                                                                        $       600.00               Miter Saw
          Bosch                                                                        $       600.00               Miter Saw
          Bosch                                                                        $       600.00               Miter Saw
          Peterbuilt                  Box Truck                       $ 25,000.00 $ 15,000.00                          Truck
          Challoner                                                   $ 75,000.00 $ 75,000.00                        Tennoner
          Betterly                       MT‐1                         $ 15,000.00 $ 10,000.00                       Dovetailer              Mike & Tom Designed
          M & K, Mfg.                 DT 4 sided        Dovetail      $ 40,000.00 $ 35,000.00                       Dovetailer
  2016 San Stop                                                       $     5,500.00 $       4,500.00               Table Saw
          Delta                        Uni‐saw                        $     1,500.00 $       1,200.00               Table Saw               Spare
  2012 Post Dovetailers                                                                $ 16,000.00               Post Dovetailers           Set of 4 ‐ M & K
          Router Tables                                                                $     4,000.00             Router Tables             Set of 4 ‐ M & K
  2016                                                                $ 12,000.00 $          8,000.00              Spray Booth
                                                                      $     3,000.00 $       2,500.00          Compressor & Dryer
          Misc Raching                                                                 $ 30,000.00                Pallett Racking
          Powermatic                     upcut                                         $ 10,000.00            Upcut saw wth tables
          Powermatic                    Upcut                                          $ 10,000.00            Upcut saw with tables
          Merchant MFG                                                                 $ 12,000.00                 Spray Booth
          Robo PAK                        708          Robo PAK                        $ 12,000.00               Shrink Wrapper
          Tape Dispencer Better Pack 555                              5@ $1000.00 $          5,000.00
                                                                                       $     1,000.00               Pallet Jacks            5 @ $200/Each
                                                                                       $     3,000.00    Custm Blt Brandery Logo Burners 3 @ $1000/Each
          Gang Rip Saw                                                                 $ 15,000.00                                          Comes with 5 heads
          Dust Collector                                                               $     3,000.00                                       For Gang Rip Saw
* Misc. specialty tools, specialty fixtures, jogs, custom drills. Vinyl machining jigs $ 20,000.00
                       & fixtures, miscellaneous hand tools                                    TOTAL $                           343,200.00
                     Case 18-43603       Doc 35     Filed 12/10/18 Entered 12/10/18 13:51:42            Desc Main
                                                     Document     Page 16 of 54


                                                                                                     EXHIBIT B TO SCHEDULE
                  Gronomcis Inventory ‐ Vehicles, Trailers & Equipment ‐ LIST B                                A/B
Year       Brand/Make        Model        Serial # Purchase Price Est. Value            Machine                 Notes:
2015   Dust Collector     150HP‐3PH                                 $ 15,000.00     Dust Collector Stays with woodshop
2008   Safety Speed Cut    WB53760         1523         $ 10,000.00 $ 10,000.00       Belt Sander    W/ belt sander $4000 in belts
2015   Amco                                                          $ 2,001.00       Humidifier
       Gold Jet                                                      $ 2,000.00        Table Saw
       Ritter                                                        $ 2,000.00      Edge Sander
2014   Jessem                                                        $ 1,000.00      Router Table
       Jessem                                                        $ 1,001.00      Router Table
2105   Powermatic            PF‐41     15080040137                   $ 1,000.00     Power Feeder
       Bosch                                                        $     600.00      Miter Saw
                                                                    $ 1,500.00     Chop Saw Tables 2 @ $750/Each
                                                              TOTAL $ 36,102.00
                Case 18-43603                     Doc 35             Filed 12/10/18 Entered 12/10/18 13:51:42                            Desc Main
                                                                      Document     Page 17 of 54
 Fill in this information to identify the case:

 Debtor name         Rivard Companies, Inc

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)             18-43603
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Caterpillar Financial Svc
 2.1                                                                                                                       $146,246.26               $206,587.00
       Corp                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                1 - CAT 926 M Wheel Loader S/N: LTE00304
       2120 West End Avenue                           Added: Fusion Quick Coupler, GP Bucket, LM
       PO Box 340001                                  Bucket
       Nashville, TN 37203-0001
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Caterpillar Financial Svc
 2.2                                                                                                                       $200,809.25                  Unknown
       Corp                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                1 - CAT 279D Multi Terrain Load S/N:
       2120 West End Avenue                           HP700235
       PO Box 340001
       Nashville, TN 37203-0001
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6000
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                Case 18-43603                     Doc 35             Filed 12/10/18 Entered 12/10/18 13:51:42                          Desc Main
                                                                      Document     Page 18 of 54
 Debtor       Rivard Companies, Inc                                                                    Case number (if know)     18-43603
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Itria Ventures, LLC/High
 2.3                                                                                                                           $91,900.00   $252,000.00
       Crest                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                All of Debtor's Assets
       462 7th Avenue, 20th Floor
       New York, NY 10018
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2017
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




 2.4   Lake Area Bank                                 Describe debtor's property that is subject to a lien                     Unknown        Unknown
       Creditor's Name

       1400 East Highway 96
       White Bear Lake, MN 55110
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   RP Financial, LLC                              Describe debtor's property that is subject to a lien                          $0.00     Unknown
       Creditor's Name
       5810 W 78th Street
       Suite 175
       Bloomington, MN 55439
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                Case 18-43603                     Doc 35             Filed 12/10/18 Entered 12/10/18 13:51:42                           Desc Main
                                                                      Document     Page 19 of 54
 Debtor       Rivard Companies, Inc                                                                    Case number (if know)      18-43603
              Name

       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Shamrock Development,
 2.6                                                                                                                           $402,060.18    $15,000.00
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                1 - Baler (1/4 Yard, 9FT Stroke) - $5,000
       3200 Maint Street NW                           1 - Baler (1/6 Yard, 5FT Stroke) - $5,000
       Suite 300                                      1 - Baler (1/6 Yard, 6FT Stroke) - $5,000
       Coon Rapids, MN 55448
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Village Bank                                   Describe debtor's property that is subject to a lien                     $248,633.68     Unknown
       Creditor's Name                                1 - Hydra Stumper 1275 - S/N 1275 HYD
                                                      13400, Stump Head T275 But, Not Limited to
       9298 Central Avenue NE                         ALL OF DEBTOR'S ASSETS.
       Blaine, MN 55434
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0673
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Village Bank                                   Describe debtor's property that is subject to a lien                 $1,404,076.73            $0.00

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                Case 18-43603                     Doc 35             Filed 12/10/18 Entered 12/10/18 13:51:42                            Desc Main
                                                                      Document     Page 20 of 54
 Debtor       Rivard Companies, Inc                                                                    Case number (if know)       18-43603
              Name

       Creditor's Name                                All of Debtor's Assets
       18770 Hwy 65 NE
       East Bethel, MN 55011
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0674
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                               $2,493,726.1
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Caterpillar Financial
        PO Box 730669                                                                                           Line   2.1
        Dallas, TX 75373-0669

        Caterpillar Financial
        PO Box 730669                                                                                           Line   2.2
        Dallas, TX 75373-0669

        Kevin Kobbe
        DLA Piper LLP                                                                                           Line   2.3
        6225 Smith Avenue
        Baltimore, MD 21209-3600

        Monica Clark
        Dorsey & Whitney LLP                                                                                    Line   2.1
        50 S 6th Street, #1500
        Minneapolis, MN 55402-1498

        Natasha Wells, Esq.
        Dorsey & Whitney LLP                                                                                    Line   2.1
        50 S 6th St #1500
        Minneapolis, MN 55402-1498

        Thomas J. Flynn
        Larkin Hoffman                                                                                          Line   2.7
        8300 Norman Center Dr #1000
        Minneapolis, MN 55437-1060




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42           Desc Main
                                                                      Document     Page 21 of 54
 Debtor       Rivard Companies, Inc                                                       Case number (if know)   18-43603
              Name

        Thomas J. Flynn
        Larkin Hoffman                                                                           Line   2.8
        8300 Norman Center Dr #1000
        Minneapolis, MN 55437-1060




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                   page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                Case 18-43603                    Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                              Desc Main
                                                                      Document     Page 22 of 54
 Fill in this information to identify the case:

 Debtor name         Rivard Companies, Inc

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)           18-43603
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown           Unknown
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Office                                Contingent
           PO Box 7346                                                  Unliquidated
           Philadelphia, PA 19101-7346                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
           November 2018                                             Withholding Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $25,435.12          $25,435.12
           Minnesota Revenue                                         Check all that apply.
           Collection Div. BKY Division                                 Contingent
           PO Box 64447                                                 Unliquidated
           Saint Paul, MN 55164-0447                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Payroll Liabilities
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   30667                               Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                            Desc Main
                                                                      Document     Page 23 of 54
 Debtor       Rivard Companies, Inc                                                                           Case number (if known)          18-43603
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $31,802.20    $31,802.20
           Minnesota Revenue                                         Check all that apply.
           Collection Div. BKY Division                                 Contingent
           PO Box 64447                                                 Unliquidated
           Saint Paul, MN 55164-0447                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales & Use Taxes Payable
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.              $79,992.05
           Accu Fastener                                                               Contingent
           830 Highway 23 East                                                         Unliquidated
           Cold Spring, MN 56320                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.            $104,484.41
           All Integrated Solutions                                                    Contingent
           SDS12-1957                                                                  Unliquidated
           PO Box 86                                                                   Disputed
           Minneapolis, MN 55486
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $3,700.00
           Alpha Omega                                                                 Contingent
           1099 Touhy Avenue                                                           Unliquidated
           Elk Grove Village, IL 60007                                                 Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,575.00
           Back Street Media                                                           Contingent
           1324 Atlantic Avenue                                                        Unliquidated
           Benson, MN 56215                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $3,859.00
           Barry & Sewall, Inc.                                                        Contingent
           PO Box 50                                                                   Unliquidated
           Minneapolis, MN 55440                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 24 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,095.00
          BASF Corporation                                                      Contingent
          Attn: Lockbox 29492                                                   Unliquidated
          29492 Network Place                                                   Disputed
          Chicago, IL 60673
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,985.43
          Bassing Electric                                                      Contingent
          13720 Lincoln Street NE                                               Unliquidated
          Suite C                                                               Disputed
          Ham Lake, MN 55304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,297.23
          Bettrley Ind                                                          Contingent
          PO Box 490518                                                         Unliquidated
          Blaine, MN 55449                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,190.35
          Blue Rock Refinishing Solution                                        Contingent
          2974 Cleveland Ave N                                                  Unliquidated
          Saint Paul, MN 55113                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,200.00
          Box Lake Lumber Products LTD V                                        Contingent
          1325 Wilson Lake Rd                                                   Unliquidated
          Nakusp BC V0G 1R1 00110                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $800.11
          C-Aire, Inc.                                                          Contingent
          380 West 1st Street                                                   Unliquidated
          Dresser, WI 54009                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $99,740.40
          Canarm                                                                Contingent
          2157 Perkendale Avenue                                                Unliquidated
          PO Box 367                                                            Disputed
          Brockville ON K6V 5V6
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 3 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 25 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,100.00
          Castle Rock Cont.                                                     Contingent
          PO Box 514                                                            Unliquidated
          Castle Rock, MN 55010                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $343.66
          Caterpillar Financial Svc Corp                                        Contingent
          2120 West End Avenue                                                  Unliquidated
          PO Box 340001                                                         Disputed
          Nashville, TN 37203-0001
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       1405                         Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,083.31
          Central Truck Services Inc.                                           Contingent
          23142 highway 65 NE                                                   Unliquidated
          East Bethel, MN 55005                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,540.00
          Cherokee Manufacturing                                                Contingent
          150 Bridgepoint Drive, #200                                           Unliquidated
          South Saint Paul, MN 55075                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $368.46
          CINTAS CORPORATION #470                                               Contingent
          PO BOX 88005                                                          Unliquidated
          Chicago, IL 60680-1005                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,648.00
          Corp. Tech                                                            Contingent
          PO Box 9022                                                           Unliquidated
          Fargo, ND 58106-9022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $20,370.00
          Cumulus Media                                                         Contingent
          3582 Momentum Place                                                   Unliquidated
          Chicago, IL 60689-5335                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 26 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,608.23
          Custom Finishing Industries                                           Contingent
          308 3rd Ave SW                                                        Unliquidated
          Forest Lake, MN 55025                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,173.06
          Dahlke Trailer Sales, Inc.                                            Contingent
          8170 Hickory St NE                                                    Unliquidated
          Fridley, MN 55432                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,743.09
          Dem-Con Dumpster                                                      Contingent
          13020 Dem-Con Drive                                                   Unliquidated
          Shakopee, MN 55379                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,135.82
          Doboszenski & Sons                                                    Contingent
          9520 County Road 9                                                    Unliquidated
          Loretto, MN 55357                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $5,199.99
          Dollar & Sense                                                        Contingent
          PO Box 390673                                                         Unliquidated
          Edina, MN 55439-0673                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,603.91
          Dripworks, Inc.                                                       Contingent
          190 Sanhedrin Circle                                                  Unliquidated
          Willits, CA 95490                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,547.00
          Driver & Vehicle Services                                             Contingent
          445 Minnesota Street                                                  Unliquidated
          Suite 165                                                             Disputed
          Saint Paul, MN 55101-5165
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 27 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,198.00
          Dun & Bradstreet                                                      Contingent
          22761 Pacific Coast Highway                                           Unliquidated
          Malibu, CA 90265                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $630.00
          Falcon Prince                                                         Contingent
          1701 Roundup Blvd                                                     Unliquidated
          Belgrade, MT 59714                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,047.64
          FedEx Corporate Services Inc.                                         Contingent
          3965 Airways Blvd.                                                    Unliquidated
          Module G, 3rd Floor                                                   Disputed
          Memphis, TN 38116-5017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       5579                         Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,113.34
          Fleetwoods                                                            Contingent
          16430 highway 65 NE                                                   Unliquidated
          Ham Lake, MN 55304                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $162,140.29
          Fleetwoods - FS                                                       Contingent
          16430 highway 65 NE                                                   Unliquidated
          Ham Lake, MN 55304                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $34,504.88
          Forest Specialities, Inc.                                             Contingent
          PO Box 527                                                            Unliquidated
          Humboldt, IA 50548                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,039.95
          Fox Capital Group                                                     Contingent
          17640 Bentley Drive                                                   Unliquidated
          Morgan Hill, CA 95037
                                                                                Disputed
          Date(s) debt was incurred 10/22/2018
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 6 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 28 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,390.00
          Franklin Advertising                                                  Contingent
          PO Box 188                                                            Unliquidated
          Clearwater, MN 55320                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,190.86
          General Paper Products                                                Contingent
          6650 143rd Avenue                                                     Unliquidated
          Ramsey, MN 55303                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,250.00
          Greenville Colorants                                                  Contingent
          90 Paterson Street                                                    Unliquidated
          New Brunswick, NJ 08901                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,827.62
          Innovations Plus                                                      Contingent
          23911 Johnson Street NE                                               Unliquidated
          East Bethel, MN 55005                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,750.00
          Jackrabbit Wood Products                                              Contingent
          8590 State Road 70                                                    Unliquidated
          Siren, WI 54870                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $597,996.97
          Leroy Lind-Linds Electronics                                          Contingent
          14850 Deveau Place                                                    Unliquidated
          Minnetonka, MN 55345                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $154,307.40
          LG Funding, LLC                                                       Contingent
          Attn: Rivi Andruiser                                                  Unliquidated
          1218 Union Street, Suite 2
          Brooklyn, NY 11225                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number       2018                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 7 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 29 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $478.12
          Lindsay Machinery, Inc.                                               Contingent
          E5389 N Water Drive                                                   Unliquidated
          Manawa, WI 54949                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $18,335.49
          Litin Paper                                                           Contingent
          3003 N Pacific Street                                                 Unliquidated
          Minneapolis, MN 55411                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,056.22
          Mastell Bros                                                          Contingent
          14363 Lake Drive NE                                                   Unliquidated
          Forest Lake, MN 55025                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,258.77
          Metal Coatings                                                        Contingent
          PO Box 489                                                            Unliquidated
          Isanti, MN 55040                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,067.00
          Metro Plastics                                                        Contingent
          572 Market Street                                                     Unliquidated
          Newark, NJ 07105                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,357.28
          Metro Sales, Inc.                                                     Contingent
          1620 E 78th Street                                                    Unliquidated
          Minneapolis, MN 55423                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,186.69
          Montu Staffing                                                        Contingent
          10417 Excelsior Blvd                                                  Unliquidated
          Suite 1                                                               Disputed
          Hopkins, MN 55343
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 8 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 30 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $6,703.99
          Morbark                                                               Contingent
          PO Box 1000                                                           Unliquidated
          Winn, MI 48896                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,755.00
          Nei-Turner Media                                                      Contingent
          400 Broad Street                                                      Unliquidated
          Unit D                                                                Disputed
          Lake Geneva, WI 53147
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,862.59
          Northern Coating Supply                                               Contingent
          312 Birch Avenue                                                      Unliquidated
          Park Rapids, MN 56470                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $75,000.00
          Northern Land, LLC                                                    Contingent
          Steve Sadowski                                                        Unliquidated
          PO Box 637                                                            Disputed
          Hugo, MN 55038
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,075.11
          Perry & Perry PLLP                                                    Contingent
          1660 Highway 100 South                                                Unliquidated
          Suite 336                                                             Disputed
          Minneapolis, MN 55416-3555
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,129.43
          Pomp's Tire Service, Inc.                                             Contingent
          PO Box 1630                                                           Unliquidated
          Green Bay, WI 54305-1630                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,296.00
          Poplar Plastics                                                       Contingent
          6959 N 55th Street                                                    Unliquidated
          Oakdale, MN 55128                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 31 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $74,652.77
          Precision Cedar Products Corp                                         Contingent
          #601-17665 66A Ave                                                    Unliquidated
          Surrey BC V3S 2A7                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $104,400.00
          Precision Landscape & Tree Inc                                        Contingent
          50 S Owasso Blvd East                                                 Unliquidated
          Little Canada, MN 55117                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,496.00
          Prism Pigments                                                        Contingent
          1251 Arundel Street                                                   Unliquidated
          Saint Paul, MN 55117                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $35,268.34
          Queen Funding, LLC                                                    Contingent
          101 Chase Avenue, Suite 208                                           Unliquidated
          Lakewood, NJ 08701
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       1918
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $8,598.00
          Real Milk Paint Co                                                    Contingent
          126 Commerce Drive                                                    Unliquidated
          Hohenwald, TN 38462                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53,200.00
          S&A Land Clearing                                                     Contingent
          PO Box 637                                                            Unliquidated
          Hugo, MN 55038                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $887.16
          Safety Speed MFG                                                      Contingent
          13943 Lincoln Street NE                                               Unliquidated
          Ham Lake, MN 55304                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 32 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61,625.00
          Samson Horus                                                          Contingent
          90 John Street                                                        Unliquidated
          New York, NY 10038
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       2018
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $13,983.00
          Savannah Pallet                                                       Contingent
          PO Box 308                                                            Unliquidated
          McGregor, MN 55760                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $553,097.03
          SBA                                                                   Contingent
          c/o Twn cities-Metro CDC                                              Unliquidated
          3495 Vadnais Center Drive                                             Disputed
          Vadnais Heights, MN 55110
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $990.00
          School District Publishing                                            Contingent
          PO Box 489                                                            Unliquidated
          Riesel, TX 76682                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $14,197.24
          Schwegman Lundberg Woessner                                           Contingent
          1600 TCF Tower                                                        Unliquidated
          121 S 8th Street                                                      Disputed
          Minneapolis, MN 55402
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,570.86
          Smith Brothers Decorating Ctr                                         Contingent
          17362 Highway 65                                                      Unliquidated
          Ham Lake, MN 55304                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,243.12
          SMORACY, LLC                                                          Contingent
          DEPT #77982                                                           Unliquidated
          PO Box 77000                                                          Disputed
          Detroit, MI 48277-0982
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 11 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 33 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $7,202.87
          St. Francis Hardware                                                  Contingent
          3645 Bridge St NW                                                     Unliquidated
          Saint Francis, MN 55070                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,175.00
          Steve's Heating & Svc Inc.                                            Contingent
          21345 Aberdeen St NE                                                  Unliquidated
          East Bethel, MN 55011                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,026.00
          Sylva Corporation, Inc.                                               Contingent
          900 Airport Road                                                      Unliquidated
          Princeton, MN 55371                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,000.00
          The Teal Jones Group (Cascade)                                        Contingent
          17897 Triggs Road                                                     Unliquidated
          Surrey BC V4n 4M8                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $33,358.00
          Thoresen Diaby Helle, et al                                           Contingent
          600 Highway 169                                                       Unliquidated
          Suite 1960                                                            Disputed
          St. Louis Park, MN 55426
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       Rivard                       Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,339.70
          Thoresen Diaby Helle, et al                                           Contingent
          600 Highway 169                                                       Unliquidated
          Suite 1960                                                            Disputed
          St. Louis Park, MN 55426
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number       Eco                          Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,229.54
          Tri-State Lumber & Land, Inc.                                         Contingent
          35-A West Eau Clarie Street                                           Unliquidated
          Rice Lake, WI 54868                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 12 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 34 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $951.35
          Uline                                                                 Contingent
          PO Box 88741                                                          Unliquidated
          Chicago, IL 60680-1741                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $4,950.00
          V & H, Inc.                                                           Contingent
          PO Box 622                                                            Unliquidated
          Marshfield, WI 54449                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $550,105.29
          Village Bank                                                          Contingent
          18772 Hwy 65 NE                                                       Unliquidated
          East Bethel, MN 55011                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       3024
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $298,256.35
          Village Bank                                                          Contingent
          18773 Hwy 65 NE                                                       Unliquidated
          East Bethel, MN 55011                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       0224
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $2,195.03
          Walker Emulsions, Inc.                                                Contingent
          4401 SE Johnson Creek Blvd                                            Unliquidated
          Portland, OR 97222                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $1,537.60
          Wheeler Lumber LLC                                                    Contingent
          PO Box 88484                                                          Unliquidated
          Milwaukee, WI 53288-0484                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $3,180.00
          Wyatt-Quarles Seed Company                                            Contingent
          PO Box 739                                                            Unliquidated
          Garner, NC 27529                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 13 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                                      Desc Main
                                                                      Document     Page 35 of 54
 Debtor       Rivard Companies, Inc                                                                   Case number (if known)            18-43603
              Name

 3.83      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $16,775.00
           YTS Companies, LLC                                                   Contingent
           13355 George Weber Drive                                             Unliquidated
           Suite N                                                              Disputed
           Rogers, MN 55374-4866
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Amy Blowers
           Gurstel Law Firm PC                                                                        Line     3.19
           6681 Country Club Drive
                                                                                                             Not listed. Explain
           Golden Valley, MN 55427

 4.2       Caterpillar Financial
           PO Box 730669                                                                              Line     3.14
           Dallas, TX 75373-0669
                                                                                                             Not listed. Explain

 4.3       Gene W. Rosen, Esq.
           Gene Rosen's Law Firm                                                                      Line     3.40
           147-10 77th Avenue
                                                                                                             Not listed. Explain
           Kew Gardens Hills, NY 11367

 4.4       James G. Robin
           Wayzat Law Group, LLC                                                                      Line     3.30
           6200 Excelsiour Blvd #104
                                                                                                             Not listed. Explain
           Minneapolis, MN 55416

 4.5       James G. Robin
           Wayzat Law Group, LLC                                                                      Line     3.31
           6200 Excelsiour Blvd #104
                                                                                                             Not listed. Explain
           Minneapolis, MN 55416


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      57,237.32
 5b. Total claims from Part 2                                                                            5b.    +     $                   3,479,822.40

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      3,537,059.72




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 14 of 14
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                    Desc Main
                                                                      Document     Page 36 of 54
 Fill in this information to identify the case:

 Debtor name         Rivard Companies, Inc

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         18-43603
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   The Debtor Leases its
             lease is for and the nature of               Real Estate from MLR
             the debtor's interest                        Woods, LLC

                  State the term remaining
                                                                                      MLR Woods, LLC
             List the contract number of any                                          19801 Highway 65 NE
                   government contract                                                East Bethel, MN 55011




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42               Desc Main
                                                                      Document     Page 37 of 54
 Fill in this information to identify the case:

 Debtor name         Rivard Companies, Inc

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         18-43603
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Lisa Rivard                       21560 Cedar Drive                                   LG Funding, LLC                  D
                                               Cedar, MN 55011                                                                      E/F       3.40
                                                                                                                                    G




    2.2      Lisa Rivard                       21560 Cedar Drive                                   Samson Horus                     D
                                               Cedar, MN 55011                                                                      E/F       3.62
                                                                                                                                    G




    2.3      Lisa Rivard                       21560 Cedar Drive                                   Fox Capital Group                D
                                               Cedar, MN 55011                                                                      E/F       3.33
                                                                                                                                    G




    2.4      Lisa Rivard                       21560 Cedar Drive                                   Itria Ventures,                  D   2.3
                                               Cedar, MN 55011                                     LLC/High Crest                   E/F
                                                                                                                                    G




    2.5      Lisa Rivard                       21560 Cedar Drive                                   Queen Funding, LLC               D
                                               Cedar, MN 55011                                                                      E/F       3.58
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                Desc Main
                                                                      Document     Page 38 of 54
 Debtor       Rivard Companies, Inc                                                           Case number (if known)   18-43603


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Lisa Rivard                       21560 Cedar Drive                                   Village Bank                   D   2.7
                                               Cedar, MN 55011                                                                    E/F
                                                                                                                                  G




    2.7      Lisa Rivard                       21560 Cedar Drive                                   Village Bank                   D   2.8
                                               Cedar, MN 55011                                                                    E/F
                                                                                                                                  G




    2.8      Lisa Rivard                       21560 Cedar Drive                                   SBA                            D
                                               Cedar, MN 55011                                                                    E/F       3.64
                                                                                                                                  G




    2.9      Lisa Rivard                       21560 Cedar Drive                                   Village Bank                   D
                                               Cedar, MN 55011                                                                    E/F       3.78
                                                                                                                                  G




    2.10     Lisa Rivard                       21560 Cedar Drive                                   Village Bank                   D
                                               Cedar, MN 55011                                                                    E/F       3.79
                                                                                                                                  G




    2.11     Lisa Rivard                       21560 Cedar Drive                                   RP Financial, LLC              D   2.5
                                               Cedar, MN 55011                                                                    E/F
                                                                                                                                  G




    2.12     Lisa Rivard                       21560 Cedar Drive                                   Caterpillar Financial          D   2.1
                                               Cedar, MN 55011                                     Svc Corp                       E/F
                                                                                                                                  G




    2.13     Lisa Rivard                       21560 Cedar Drive                                   Caterpillar Financial          D   2.2
                                               Cedar, MN 55011                                     Svc Corp                       E/F
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                   Page 2 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                Desc Main
                                                                      Document     Page 39 of 54
 Debtor       Rivard Companies, Inc                                                           Case number (if known)   18-43603


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     Michael Rivard                    21560 Cedar Drive                                   Caterpillar Financial          D   2.2
                                               Cedar, MN 55011                                     Svc Corp                       E/F
                                                                                                                                  G




    2.15     Michael Rivard                    21560 Cedar Drive                                   LG Funding, LLC                D
                                               Cedar, MN 55011                                                                    E/F       3.40
                                                                                                                                  G




    2.16     Michael Rivard                    21560 Cedar Drive                                   Fox Capital Group              D
                                               Cedar, MN 55011                                                                    E/F       3.33
                                                                                                                                  G




    2.17     Michael Rivard                    21560 Cedar Drive                                   Itria Ventures,                D   2.3
                                               Cedar, MN 55011                                     LLC/High Crest                 E/F
                                                                                                                                  G




    2.18     Michael Rivard                    21560 Cedar Drive                                   Queen Funding, LLC             D
                                               Cedar, MN 55011                                                                    E/F       3.58
                                                                                                                                  G




    2.19     Michael Rivard                    21560 Cedar Drive                                   Village Bank                   D   2.7
                                               Cedar, MN 55011                                                                    E/F
                                                                                                                                  G




    2.20     Michael Rivard                    21560 Cedar Drive                                   Village Bank                   D   2.8
                                               Cedar, MN 55011                                                                    E/F
                                                                                                                                  G




    2.21     Michael Rivard                    21560 Cedar Drive                                   SBA                            D
                                               Cedar, MN 55011                                                                    E/F       3.64
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                   Page 3 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                Desc Main
                                                                      Document     Page 40 of 54
 Debtor       Rivard Companies, Inc                                                           Case number (if known)   18-43603


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     Michael Rivard                    21560 Cedar Drive                                   Village Bank                   D
                                               Cedar, MN 55011                                                                    E/F       3.78
                                                                                                                                  G




    2.23     Michael Rivard                    21560 Cedar Drive                                   Village Bank                   D
                                               Cedar, MN 55011                                                                    E/F       3.79
                                                                                                                                  G




    2.24     Michael Rivard                    21560 Cedar Drive                                   RP Financial, LLC              D   2.5
                                               Cedar, MN 55011                                                                    E/F
                                                                                                                                  G




    2.25     Michael Rivard                    21560 Cedar Drive                                   Caterpillar Financial          D   2.1
                                               Cedar, MN 55011                                     Svc Corp                       E/F
                                                                                                                                  G




Official Form 206H                                                             Schedule H: Your Codebtors                                   Page 4 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                           Desc Main
                                                                      Document     Page 41 of 54


 Fill in this information to identify the case:

 Debtor name         Rivard Companies, Inc

 United States Bankruptcy Court for the:            DISTRICT OF MINNESOTA

 Case number (if known)         18-43603
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $4,271,811.15
       From 1/01/2018 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $5,645,792.03
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $3,508,443.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                           Desc Main
                                                                      Document     Page 42 of 54
 Debtor       Rivard Companies, Inc                                                                     Case number (if known) 18-43603



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Fox Capital Group                                           August 2018                      $57,909.06           Secured debt
               17640 Bentley Drive                                         through                                               Unsecured loan repayments
               Morgan Hill, CA 95037                                       November
                                                                                                                                 Suppliers or vendors
                                                                           2018
                                                                                                                                 Services
                                                                                                                                 Other


       3.2.
               Itria Ventures, LLC/High Crest                              August, 2018                     $47,600.00           Secured debt
               462 7th Avenue, 20th Floor                                  to November                                           Unsecured loan repayments
               New York, NY 10018                                          2018
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.3.
               LG Funding, LLC                                             August 2018                      $47,653.40           Secured debt
               Attn: Rivi Andruiser                                        to November                                           Unsecured loan repayments
               1218 Union Street, Suite 2                                  2018
                                                                                                                                 Suppliers or vendors
               Brooklyn, NY 11225
                                                                                                                                 Services
                                                                                                                                 Other


       3.4.
               Queen Funding, LLC                                          August 2018                      $39,823.80           Secured debt
               101 Chase Avenue, Suite 208                                 to November                                           Unsecured loan repayments
               Lakewood, NJ 08701                                          2018
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.5.
               Samson Horus                                                August 2018                      $29,875.00           Secured debt
               90 John Street                                              to November                                           Unsecured loan repayments
               New York, NY 10038                                          2018
                                                                                                                                 Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other


       3.6.
               The Debtor is Investigating                                                                         $0.00         Secured debt
               and will supplement the                                                                                           Unsecured loan repayments
               answer to this question                                                                                           Suppliers or vendors
                                                                                                                                 Services
                                                                                                                                 Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    Lisa Rivard                                                 January 1,                       $81,274.20         Salary
               21560 Cedar Drive                                           2018 to
               Cedar, MN 55011                                             December 5,
               Owner of the Debtor                                         2018


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                              Desc Main
                                                                      Document     Page 43 of 54
 Debtor       Rivard Companies, Inc                                                                     Case number (if known) 18-43603



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.2.    Michael Rivard                                              January 1,                       $77,403.90           Salary
               21560 Cedar Drive                                           2018 to
               Cedar, MN 55011                                             December 5,
               Owner of Debtor                                             2018

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Samson Horus against Rivard                       Confession of              Supreme Court of the State                    Pending
               Companies, Inc. dba Central                       Judgment                   of NY                                         On appeal
               Wood Products & Gronomics                                                    County of West Chester                        Concluded
               Unknown

       7.2.    Itria Ventuires, LLC against                      Affidavti of               Supreme Court of the State                    Pending
               Rivard Companies, Inc dba                         Confession of              of NY                                         On appeal
               Gronomics and Rivard                              Judgment                   County of West Chester                        Concluded
               Contracting dba Central
               Wood Products and Lisa Jane
               Rivard
               Unknown

       7.3.    Itria Ventuires, LLC against                      Affidavit of               Supreme Court of the State                    Pending
               Rivard Companies, Inc dba                         Confession of              of NY                                         On appeal
               Gronomics and Rivard                              Judgment                   County of West Chester                        Concluded
               Contracting dba Central
               Wood Products and Michael
               Joseph Rivard
               Unknown

       7.4.    Queen Funding, LLC against                        Affidavit of               Supreme Court of the State                    Pending
               Rivard Companies, Inc. and                        Confession of              of NY                                         On appeal
               Lisa J. Rivard, Michael J.                        Judgment                   County of West Chester                        Concluded
               Rivard
               Unknown




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                           Desc Main
                                                                      Document     Page 44 of 54
 Debtor       Rivard Companies, Inc                                                                     Case number (if known) 18-43603



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.5.    Fox Capital Group, Inc.                           Affidavit of              Supreme Court of the State                  Pending
               against Rivard Companies,                         Confession of             of NY                                       On appeal
               Inc dba Gronomica and Lisa                        Judgment                  County of West Chester                      Concluded
               J. Rivard, Michael J. Rivard
               Unknown

       7.6.    Cumulus Media Inc vs. Rivard                      Default Judgment          Anoka County Court                          Pending
               COmpanis, Inc.                                                              Administration                              On appeal
               02-CV-18-4952                                                               2100 3rd Avenue
                                                                                                                                       Concluded
                                                                                           Anoka, MN 55303-2489


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                          Value

       9.1.    Travis - Army                                     AHoles Bean Bag Toss Game White
                                                                 Finish w/LED Lights
                                                                 AHoles Bean Bag Toss Game Wood
                                                                 Grain backdrop                                          2-8-2018                         $278.51

               Recipients relationship to debtor
               None


       9.2.    Lakeville Fire                                    AHoles Bean Bag Toss Game Wood Gran
               9465 185th Street                                 Finish w/LED Lights
               Lakeville, MN 55044                                                                                       3-1-2018                         $299.99

               Recipients relationship to debtor
               None


       9.3.    Donna Davis                                       Planter Box 18X34X19 - Safe Finish
               11770 Highway 98
               Stephens, AR 71764                                                                                        9-5-2018                         $241.99

               Recipients relationship to debtor
               None


       9.4.    See Below                                         The Debtor contributes Bean Bag Toss
                                                                 Games and Mulch to charitable causes,
                                                                 Fire Departments, Etc. The Debtor can
                                                                 provide information upon request.
                                                                 Charitable contributions would be less
                                                                 than $2,000 in total per year.                                                               $0.00

               Recipients relationship to debtor
               None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                Case 18-43603                    Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                             Desc Main
                                                                      Document     Page 45 of 54
 Debtor        Rivard Companies, Inc                                                                        Case number (if known) 18-43603




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss        Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Pick Up Truck - Colision with a                           Remibursement from Insurance                             2018                      $11,000.00
       deer                                                      Company was $11,000.00

       Failure of a Grinder                                      $50,000.00 - reimbursement from                          2018                      $50,000.00
                                                                 insurance company


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.    Steven B. Nosek, P.A.
                Attorney at Law
                2855 Anthony Lane S, #201                                                                                      November
                St. Anthony, MN 55418                                Attorney Fees                                             9, 2018              $12,000.00

                Email or website address
                snosek@noseklawfirm.com

                Who made the payment, if not debtor?
                The $12,000.00 I received from the
                Debtor was a Retainer.



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers         Total amount or
                                                                                                                        were made                        value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer         Total amount or
               Address                                           payments received or debts paid in exchange              was made                       value


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                           Desc Main
                                                                      Document     Page 46 of 54
 Debtor      Rivard Companies, Inc                                                                      Case number (if known) 18-43603



 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                         Names of anyone with               Description of the contents            Do you still
                                                                       access to it                                                              have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                               Desc Main
                                                                      Document     Page 47 of 54
 Debtor      Rivard Companies, Inc                                                                      Case number (if known) 18-43603




          None

       Facility name and address                                       Names of anyone with               Description of the contents                   Do you still
                                                                       access to it                                                                     have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                            Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                Case 18-43603                    Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                               Desc Main
                                                                      Document     Page 48 of 54
 Debtor      Rivard Companies, Inc                                                                      Case number (if known) 18-43603



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Central Wood Products                                                                             EIN:
             19801 Hwy 65 NE
             East Bethel, MN 55011                                                                             From-To


    25.2.    Rivard Contracting                                                                                EIN:
             19801 Highway 65 NE
             East Bethel, MN 55011                                                                             From-To


    25.3.    Gronomics                                                                                         EIN:
             19801 Highway 65 NE
             East Bethel, MN 55011                                                                             From-To



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Thoresen Diaby Helle Condon & Dodge                                                                                        Various Dates
                    Stephen D. Helle CPA
                    600 Hwy 169 S #1960
                    St. Louis Park, MN 55426

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Rivard Companies, Inc.
                    19801 Highway 65 NE
                    East Bethel, MN 55011

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Fox Capital Group
                    17640 Bentley Drive
                    Morgan Hill, CA 95037
       26d.2.       Itria Ventures, LLC/High Crest
                    462 7th Avenue, 20th Floor
                    New York, NY 10018
       26d.3.       LG Funding, LLC
                    Attn: Rivi Andruiser
                    1218 Union Street, Suite 2
                    Brooklyn, NY 11225
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                Case 18-43603                    Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                          Desc Main
                                                                      Document     Page 49 of 54
 Debtor      Rivard Companies, Inc                                                                      Case number (if known) 18-43603



       Name and address
       26d.4.       Queen Funding, LLC
                    101 Chase Avenue, Suite 208
                    Lakewood, NJ 08701
       26d.5.       Samson Horus
                    90 John Street
                    New York, NY 10038

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Mike Rivard                                                                                              Mike Rivard inventories the mulch on a
       .                                                                                    11-5-2018                monthly basis

                Name and address of the person who has possession of
                inventory records
                Rivard Companies, Inc.
                19801 Highway 65 NE
                East Bethel, MN 55011


       27.2 Mike Rivard                                                                                              The Staff inventories the Gronomics
       .                                                                                    Monthly                  and AHole products

                Name and address of the person who has possession of
                inventory records
                Rivard Companies, Inc.
                19801 Highway 65 NE
                East Bethel, MN 55011


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael Rivard                                 21560 Cedar Drive                                   Owner                                 49%
                                                      Cedar, MN 55011

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lisa Rivard                                    21560 Cedar Drive                                   Owner                                 51%
                                                      Cedar, MN 55011



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                         Desc Main
                                                                      Document     Page 50 of 54
 Debtor      Rivard Companies, Inc                                                                      Case number (if known) 18-43603




            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Refer to #4 above
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 10, 2018

 /s/ Michael Rivard                                                      Michael Rivard
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Chief Executive Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                Desc Main
                                                                      Document     Page 51 of 54
LOCAL FORM 1007-1
REVISED 06/16
                                                               United States Bankruptcy Court
                                                                          District of Minnesota
 In re      Rivard Companies, Inc                                                                              Case No.   18-43603
                                                                                    Debtor(s)                  Chapter    11


                             DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.      Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above-named
debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be
paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the
bankruptcy case is as follows:

 For legal Services, I have agreed to accept ............................                     $   12,000.00
 Prior to the filing of this statement I have received                     ..............     $   12,000.00
 Balance Due ............................................................................     $   0.00


2.     The source of the compensation paid to me was:
             Debtor                               Other (specify) Prior to filing the Chpt. 11, I billed the Debtor from
                                                                                                   11/6/18 to 11/15/18 for pre-bankruptcy fees in the
                                                                                                   amount of $1,500 and for costs in the amount of
                                                                                                   $2,167.50 which included the filing fee. This was
                                                                                                   taken from the $12,000 retainer.

3.     The source of the compensation to be paid to me is:
             Debtor                                 Other (specify) I will be charging the Debtor $300.00 per hour

4.      I have not agreed to share the above-disclosed compensation with any other person unless they are members and
associates of my law firm.

        I have agreed to share the above-disclosed compensation with another person or persons who are not members or
associates of my law firm. A copy of the agreement, together with a list of the names of the people or entities sharing in
the compensation, is attached.

5.    In return for the above-disclosed fee, together with such further fee, if any, as is provided in the written contract
required by 11 U.S.C. §528(a)(1), I have agreed to render legal service for all aspects of the bankruptcy case, including:

         A. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to file a
         petition in bankruptcy;

         B. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

         C. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
         thereof;

         D. Representation of the debtor in contested bankruptcy matters; and

         E. Other services reasonably necessary to represent the debtor(s).

6. Pursuant to Local Rules 1007-1 and 1007-3-1, I have advised the debtor of the requirements in the Statement of
Financial Affairs to disclose all payments made, or property transferred, by or on behalf of the debtor to any person,
including attorneys, for consultation concerning debt consolidation or reorganization, relief under bankruptcy law, or
preparation of a petition in bankruptcy. I have reviewed the debtor's disclosures and they are accurate and complete to the
best of my knowledge.

                                                                                Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42   Desc Main
                                                                      Document     Page 52 of 54
LOCAL FORM 1007-1
REVISED 06/16



                                                                           CERTIFICATION

       I certify that the foregoing, together with the written contract required by 11 U.S.C. §528(a)(1), is a complete
statement of any agreement or arrangement for payment to me for representation of the debtor(s) in this bankruptcy case.

 Dated: December 10, 2018                                                        Signature of Attorney
                                                                                 /s/ Steven B. Nosek
                                                                                 Steven B. Nosek 79960




                                                                               Page2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42                            Desc Main
                                                                      Document     Page 53 of 54
                                                               United States Bankruptcy Court
                                                                          District of Minnesota
 In re      Rivard Companies, Inc                                                                                     Case No.       18-43603
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder
 Lisa Rivard                                                                          51%                                        Owner/Shareholder
 21560 Cedar Drive
 Cedar, MN 55011

 Michael Rivard                                                                       49%                                        Owner/Shareholder
 21560 Cedar Drive
 Cedar, MN 55011


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty of perjury
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date December 10, 2018                                                       Signature /s/ Michael Rivard
                                                                                            Michael Rivard

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 18-43603                     Doc 35              Filed 12/10/18 Entered 12/10/18 13:51:42            Desc Main
                                                                      Document     Page 54 of 54




                                                               United States Bankruptcy Court
                                                                          District of Minnesota
 In re      Rivard Companies, Inc                                                                           Case No.   18-43603
                                                                                    Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Chief Executive Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is

true and correct to the best of my knowledge.




 Date:       December 10, 2018                                           /s/ Michael Rivard
                                                                         Michael Rivard/Chief Executive Officer
                                                                         Signer/Title




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
